                                                                              FILED
                                                                         IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT
                                                                    U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                                    *      MAR 1 3 2019      *
WELLS FARGO BANK,N.A.,
                                                                       BROOKLYN OFFICE
                                    Plaintiff,
                                                          ORDER


                      -against-                           I6-CV-69I9(ENV)(RER)


ANDRE A. WATTS,aka ANDRE WATTS;
CRIMINAL COURT OF THE CITY OF NEW
YORK; NEW YORK CITY ENVIRONMENTAL
CONTROL BOARD; and NEW YORK CITY
TRANSIT ADJUDICATION BUREAU,

                                     Defendants.


VITALIANO, D.J.

       Plaintiff Wells Fargo Bank, N.A.("Wells Fargo"), filed this action, on December 15,

2016, against defendants Andre Watts, Criminal Court of the City of New York, New York City
Environmental Control Board, and New York City Transit Adjudication Bureau, seeking to

foreclose its mortgage on the property located at 13-06 Caffrey Avenue in Far Rockaway, New

York, together with improvements to the property, and to recover costs. Compl., Dkt. I. On
May 5,2017, plaintiff filed a motion for default judgment, which the Court referred to the
assigned magistrate judge for report and recommendation. Mot.for Default J., Dkt. II; Mar. 27,
2018 Order. Magistrate Judge Ramon E. Reyes, Jr. issued his Report and Recommendation on
January 3, 2019(the "R&R"). Dkt. 33.

       Judge Reyes recommended that the motion for default judgment be denied as to all
defendants. He found the motion to be moot as to individual defendant Watts, who had appeared

and successfully moved to vacate the entry of default. R&R at 2. As to the other defendants(the
"Municipal Defendants"), Judge Reyes found that, as junior lienholders, their "rights and
obligations are implicated only in the event of a foreclosure judgment against Defendant Watts."

Id. at 2-3. Since Watts had appeared in the action, ajudgment against the Municipal Defendants

"would be premature." Id. at 3. Notice of time to object to the R&R was given, but no party has

objected within the time to do so. See id. at 3-4; Aff. of Service, Dkt. 39.

                                            Discussion


       Where no party has objected to a report and recommendation, clear-error review applies.

See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54 F. Supp. 3d 279,283

(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the

Court finds it to be correct, well-reasoned, and free of any clear error. The Court, therefore,

adopts the R&R,in its entirety, as the opinion of the Court.
                                            Conclusion


        For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion ofthe Court.

The parties are referred to Judge Reyes for continued pretrial management. Plaintiff is directed
to serve a copy ofthis Order on all defendants and file proof ofservice on the docket by March
26,2019.

        So Ordered.

Dated: Brooklyn, New York

        March 12, 2019


                                                               s/Eric N. Vitaliano
                                                             ERIC N. VITALIANO

                                                             United States District Judge
